Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-11 are pending in the current application.
2.	This application is a CON of 16/580,676 09/24/2019 PAT 10882872, which is a CON of 15/590,159 05/09/2017 PAT 10562921, which claims benefit of 62/335,565 05/12/2016.
Response to Restriction Election
3.	Applicant’s election of group I and the species,

    PNG
    media_image1.png
    151
    670
    media_image1.png
    Greyscale

in the reply filed on  April 26, 2022 is acknowledged. The election was made with traverse and the examiner finds the arguments unpersuasive.  The argument in the traversal is that there is no search burden. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.  According to applicants’ representative claims 1-5, 9-11 read on the elected species.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,562,921. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘921 patent are drawn to the same compounds of the instant claims.  While the scope is different for some claims, patent claim 3 is the structure of Formula II. The L definitions in claim 1 are the same in part.  The genus of claim 8 Formula Va is the elected species where Ra is CN.  The patent claim 7 and instant 5 are the same and differ only by the R in patent claim 1 by having “optionally substituted aliphatic” while claim 1 of the instant case has only a halogen substitution.  A similar analysis is made pairing patent claims 9, 10, 11, 12 to instant claims 6, 7, 8, 9.  Claim 11 lists the compounds already patented in claims 13-17 in addition to some other compounds. 
5.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,882,872. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘872 patent are drawn to species of the instantly claimed genus.  While the scope is different the compounds of patent claims are the valinate compounds listed in instant claims 10-11 and are those of instant claim 1 where L is a benzyl, THP, cyclohexyl or pyridinyl, R2 is methyl, R6 is various and R4 is isopropyl.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 4-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 5 includes the variable Ra which does not appear in claim 1 from which it depends. Presumably this subgenus is one where L is benzyl and there is no provision for an additional substituent on this L besides R6 in the general Formula II.  Some groups have substituents like F and Cl, however they are not Ra and are not the benzyl selections required for the subgenus of claims 4 and 5.  Claim 6 has the same issue with the Ra variable, but also with the n variable since there is no provision in claim 1 under the general formula II for the pyridine, pyrimidine, or pyridazine L to be directly linked to the ester oxygen i.e. n is 0.  There is also no possibility for n = 2, i.e. ethyl linkage. Only the methylene linkage is shown. Claim 7 presents the same issue with L as cyclohexane, dihydropyran, and piperidine, with a new Ra and an n variable with values outside of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Objections
7. 	Claims 1-11 are objected to for having numbers throughout the left side of the page. See MPEP 608.01n and 37 CFR 1.75(i) “Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material.”  Appropriate correction is required.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625